DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “220” in Fig.2.
In addition, Specification names “230” as “a VR-sickness-clinical-data-preprocessing stage” ([0081]) but Fig.2 shows “230” is shown as “Machine-learning-based VR sickness prediction stage”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8, 12, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2021/0116997 A1) in view of King et al. (US 2018/0204266 A1) and Srinivasan et al. (US 2021/0133242 A1).
Regarding Claim 7, Taksahima discloses a processing apparatus ([0004]: estimating the possibility of motion sickness), comprising: 
one or more processors (Fig.3: notice the multiple processing parts, e.g. 31, 42 and 52); and 
executable memory for storing at least one program executed by the one or more processors ([0023]: The control part 12 is a microcomputer or the like, and operates in accordance with programs stored in a built-in memory), 
wherein the at least one program receives clinical data, including at least one of view data corresponding to VR content ([0036]: The acquisition information that is received here includes information associated with the content of the virtual space (content information) and the vital information of the user. …), bio-signal data of a user ([0038]: the vital information of the user that is part of the acquisition information, which is received by the information acquisition part 32, includes information that is collected from the sensor part 13 or like of the display device 10 that the user is wearing. Here, the vital information includes, for example, the user's heart rate or respiratory rate (the number of breaths per minute or the like), humidity (humidity inside the housing 101 of the display device 10 that the user is wearing), or temperature (the user's body temperature or the like)), and subjective motion sickness evaluation data of the user ([[0039]: the content of the notification may be binary information indicating whether the user has gotten motion sickness or not or a notification based on the user's subjectivity on the degree of motion sickness), from a clinical trial apparatus ([0016]: The control part 21 of the present embodiment executes the program to perform the processing of presenting a virtual space image to the user, and to receive acquisition information that is acquired during the presentation of the image and a notification from the user that indicates that the user has entered a predetermined condition), constructs a database ([0041]: The learning processing part 42 stores, in the storage part 22, information regarding the neural network or the decision tree (or a plurality of the decision trees) obtained as a result of the machine learning processing) ([0040]: The learning processing part 42 leans a relationship between acquisition information and the content of a notification by machine learning [0044]: Further, the motion sickness determination part 34 executes, by using the result of the above-mentioned machine learning, predetermined processing during the presentation of a virtual space image to the user. Specifically, the estimation part 51 of the motion sickness determination part 34 reads out the prior information acquired by the information acquisition part 32 to be stored in the storage part 22. Further, the estimation part 51 reads out information regarding a neural network or a decision tree stored in the storage part 12 as the result of the machine learning processing).
Taksahima fails to disclose constructs a database by categorizing the clinic data.  However King, in the same field of endeavor, discloses using machine learning techniques such as collaborative filtering and content collaborative filtering to process the data ([0065]) and updating a collection for VR content and setting a threshold for finding similar users and creating a recommender ([0078).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of King into that of Taksahima and to construct a database by categorizing the clinic data in order to provide a personalized VR service to specific customers as taught by King ([0002]: objectively review a user's response to virtual reality content and generate consistent ratings and [0056]: The content marketplace 430 stores the ratings or recommendations as associated with the application, and consumers are able to review the ratings or recommendations while or before purchasing the application).
Taksahima modified by King fails to explicitly recite the processing apparatus is a cloud server.
However Srinivasan further discloses using a cloud server to determine that the content may be dizzying for those with motion sickness based on other similar virtual reality experiences having flags for causing dizziness ([0033]).
Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to incorporate the teaching of Srinivasan and to select a cloud server as  the processing apparatus as Srinivasan discloses Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service ([0049]).

Regarding Claim 8, Takashima discloses wherein the at least one program analyzes the degree of VR sickness using a machine-learning model by receiving the clinical data as input ([0016]: the control part 21 learns a relationship between the acquisition information and the content of the notification by machine learning).

Regarding Claim 12, Takashima discloses a numerical value can be used to indicate a degree of motion sickness ([0048]: As an example, the anti-motion sickness processing part 52 determines that conditions that make the user get motion sickness are satisfied in a case where the estimation part 51 outputs information indicating that there is a notification of motion sickness (in the case of binary information), or a value exceeding a threshold determined in advance as a numerical value indicating the degree of motion sickness). Takashima further discloses in a case where it is determined that there is a possibility that the user gets motion sickness (S25: Yes), the information processing apparatus 20 controls the display device 10 to display an icon or an information window indicating that conditions that make the user get motion sickness are satisfied (S26: anti-motion sickness processing) ([0065]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Takashima and to include the limitation of wherein the at least one program quantifies the analyzed degree of VR sickness (using a numerical value to indicate motion sickness) and transmits the quantified degree of VR sickness to the clinical trial apparatus from which the clinical data is received so that the clinical trial apparatus is able to alert users to be prepared for the potential motion sickness.

Regarding Claims 13-14, Claims 13-14 are in similar scope to Claim 1 except in the format of “method”.  Therefore the rejection to Claim 1 is also applied to Claims 13-14.

Regarding Claims 15 and 19, Claims 15 and 19 are in similar scopes to Claims 8 and 12 except in the format of “method”.  Therefore the rejections to Claims 8 and 12 are also applied to Claims 15 and 19.

	
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2021/0116997 A1) in view of King et al. (US 2018/0204266 A1) and Srinivasan et al. (US 2021/0133242 A1) as applied to Claims 8 and 15 above, and further in view of Mallinson (US 2018/0096244 A1).
Regarding Claim 9, Takashima as modified discloses using machine learning to analyze degree of VR sickness (Takashima Abstract: A result of the machine learning is used for predetermined processing during the presentation of the virtual space image to the user.  King [0065]: The recommendation engine uses machine learning techniques such as collaborative filtering and content collaborative filtering to process the data).
But Takashima as modified fails to explicitly disclose wherein the at least one program extracts features data by performing preprocessing using the clinical data as input and generates the machine-learning model by performing machine learning based on the features data.
However performing machine learning based on feature data had been a known method. Mallinson, in the same field of endeavor, discloses using feature data in machine learning algorithm ([0029]: Generally speaking, the various embodiments of the present disclosure describe systems and methods implementing deep learning techniques to determine which VR content induces user discomfort and/or sickness, and for building a model to classify VR content based on predicted user discomfort and/or sickness, and for building a model to classify users based on personalized determinations (e.g., tested) of user discomfort and/or sickness when viewing VR content. In particular, embodiments of the present disclosure use physiological measurements (e.g., galvanic skin resistance, brain waves, alpha brain waves, heart rate, eye gaze, head motion, electrogastrography, etc.) of content testers as inputs to a deep learning engine. …. The deep learning engine looks at in-game features (e.g., horizon, avatar linear and rotational accelerations, gravity motion of objects [ballistics data having gravity influences], field of view, stereoscopy, latency, etc.) in order to correlate the VR game generated measurements (based on the in-game features) with the physiological measurements).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Mallinson into that of Takashima as modified and to include the limitation of wherein the at least one program extracts features data by performing preprocessing using the clinical data as input and generates the machine-learning model by performing machine learning based on the features data in order to provide targeted content delivery (e.g., VR content, advertising, etc.) to users as taught by Mallinson ([0030]).

Regarding Claim 16, Claim 16 is in similar scope to Claim 9 except in the format of “method”.  Therefore the rejection to Claim 9 is also applied to Claim 16.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2021/0116997 A1) in view of King et al. (US 2018/0204266 A1), Srinivasan et al. (US 2021/0133242 A1) and Mallinson (US 2018/0096244 A1) as applied to Claims 9 and 16 above, and further in view of  VanderMeer et al. (US 2021/0139312 A1).
Regarding Claim 10, Takashima fails to explicitly recite wherein the machine learning is performed separately for a training step and a test step.
However a testing step following a training step had been known a conventional process of performing a machine learning algorithm as shown by Fig.2 of VanderMeer ([0029]: a flowchart 200 for training, testing, and applying a machine learning module).

    PNG
    media_image1.png
    312
    320
    media_image1.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of VanderMeer into that of Tashima as modified and to include the limitation of wherein the machine learning is performed separately for a training step and a test step in order to obtain an accurate machine learning result.

Regarding Claim 17, Claim 17 is in similar scope to Claim 10 except in the format of “method”.  Therefore the rejection to Claim 10 is also applied to Claim 17.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2021/0116997 A1) in view of King et al. (US 2018/0204266 A1), Srinivasan et al. (US 2021/0133242 A1) and Mallinson (US 2018/0096244 A1) as applied to Claims 9 and 16 above, and further in view of  Lee et al. (US 2012/0124037 A1) and Sullivan et al. (US 2016/0000349 A1).
Regarding Claim 11, Takashima as modified fails to disclose wherein the preprocessing is configured to extract the features data based on complexity or a power spectrum after extracting the complexity through wavelet transform of the VR content included in the view data or extracting the power spectrum by performing Fast Fourier Transform (FFT) on the bio-signal data of the user.
However a person skilled in the machine learning before the effective filing date of the claimed invention had already known to extract the features data based on complexity after extracting the complexity through wavelet transform of the VR content included in the view data or extracting the power spectrum by performing Fast Fourier Transform (FFT) on the bio-signal data of the user.  e.g. Lee, before the effective filing date of the claimed invention, discloses extracting the features data based on complexity or a power spectrum after extracting the complexity through wavelet transform of the VR content included in the view data ([0053]: In some cases, the primary search condition feature may be a feature extracted from the original image by using a simpler statistical data analysis or machine learning method like PCA, and may be a feature extracted from the feature extracted by using the wavelet transform or DCT by using a relatively simple statistical analysis or machine learning method like PCA).  In addition Sullivan, before the effective filing date of the claimed invention, discloses extracting the features data based on a power spectrum after after extracting the power spectrum by performing Fast Fourier Transform (FFT) on the bio-signal data of the user ([0019]: In one example, the transformed ECG signal comprises a power spectral density (PSD) of the ECG signal with the PSD being determined by calculating a fast Fourier transform (FFT) of the ECG signal. At least four features of the PSD may be extracted and provided to the machine learning). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee and Sullivan into that of Takashima as modified and to add the limitation of wherein the preprocessing is configured to extract the features data based on complexity or a power spectrum after extracting the complexity through wavelet transform of the VR content included in the view data or extracting the power spectrum by performing Fast Fourier Transform (FFT) on the bio-signal data of the user in order to use the known machine learning algorithm to extract feature data.

Regarding Claim 18, Claim 18 is in similar scope to Claim 11 except in the format of “method”.  Therefore the rejection to Claim 11 is also applied to Claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613